Title: To Benjamin Franklin from Lambertus Bicker, 23 May 1777
From: Bicker, Lambertus
To: Franklin, Benjamin


Monsieur!
à Rotterdam le 23 de Maÿ 1777
La présente vous sera remise par Mr. Caarten, frere de mon Epouse. Je profite avec un vrai plaisir de cette occasion pour me renouveller dans l’honneur de votre souvenir, et pour vous donner des preuves de mon sincere et cordiale attachement. Avant les troubles de l’Amérique mon Frere étoit fort occupé par une manufacture considerable de Tabac, qu’il tiroit d’Angleterre. Aujourdhui que ce commerce est presque mort, il profite de son loisir pour voir les différentes curiosités de France et d’Italie. Ayant appris que vous faisiez votre sejour aux environs de Paris, il a desiré de pouvoir vous rendre ses devoirs en Personne. Dans cette intention il s’est chargé de vous présenter les deux premier volumes de nos Collections Academiques. Et il ose se flatter, que vous voudrez bien lui rendre tous les bons offices qui dépendront de vous.
Pour moi, après vous avoir offert les voeux sinceres de tous nos chers Confreres, j’ai l’honneur d’être avec une estime toute particuliere Monsieur! Votre très humble et très obéissant serviteur
L Bicker,Secretaire de la Societé de la philosophieexperimentale à Rotterdam.
 
Addressed: à Monsieur / Monsr. B Franklin
Notation: L. Richer [sic] Rotterdam 23 de may 1777.
